Citation Nr: 0704659	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a bilateral foot 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
2000.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for evidentiary 
development in December 2005, and that the action requested 
in its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.

The Board further notes that based on recent correspondence 
from the veteran, dated in October 2006, the veteran is 
apparently claiming service connection for disability of 
portions of the spine other than his service-connected lumbar 
spine.  As the Board has determined that the veteran is 
currently only service-connected for osteroarthritis of the 
lumbar spine, this matter is referred to the regional office 
(RO) for further clarification and/or adjudication.  
Similarly, while the record now reflects that there are 
findings of degenerative joint disease (DJD) of the right 
first metatarsophalangeal (MTP) joint in addition to multiple 
interphalangeal (IP) joints bilaterally, since arthritis has 
not yet been formally service-connected as associated with 
the veteran's service-connected bilateral foot strain, the 
issue of entitlement to service connection for DJD of the 
right first MTP joint and multiple IP joints is also referred 
to the RO for appropriate consideration. 

The Board also notes that while this matter was remand 
status, the RO granted service connection for S1 
radiculopathy, left lower extremity and assigned a 10 percent 
rating for this disability.  As there is no indication in the 
record that the veteran submitted a notice of disagreement 
with the rating assigned for the left lower extremity 
radiculopathy, this decision will not address the rating for 
the radiculopathy.


FINDINGS OF FACT

1.  The veteran's bilateral foot strain is manifested by 
symptoms that are consistent with not more than moderate foot 
disability.

2.  The veteran's osteoarthritis of the lumbar spine is 
manifested by symptoms that are productive of not more than 
moderate limitation of motion and pain; forward flexion to 30 
degrees or favorable ankylosis of the entire thoracolumbar 
spine is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral foot strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276, 5284 
(2006).

2.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), 5235-5243 
(effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, in a letter dated in May 2002, the veteran was advised 
of the evidence necessary to substantiate his claims for 
increased rating, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A similar letter was again provided in 
March 2004.  Id.

In addition, following the Board's remand in December 2005, a 
December 2005 letter was provided to the veteran that once 
again outlined the evidence necessary to substantiate his 
claims, and the respective obligations of VA and the veteran 
in obtaining that evidence.  Id. 

In an August 2006 letter that accompanied the July 2006 
supplemental statement of the case, the veteran was also 
advised of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the May 2002, March 2004, and December 2005 VCAA 
notice letters did not specifically request that appellant 
provide any evidence in appellant's possession that pertained 
to the claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.

II.  Service-Connected Bilateral Foot Strain

The history of this disability shows that service connection 
for bilateral foot strain was granted in a March 2000 rating 
decision, with a 10 percent rating assigned effective from 
September 1, 2000.  The rating was assigned by analogy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, based on 
findings of pain on functional use.  A higher rating under 
these criteria was not found to be warranted due to a lack of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use that was accentuated, swelling on use, 
and characteristic callosities.

VA fee-basis examination of the feet in June 2002 revealed no 
abnormal weightbearing, callosities, or unusual shoe-wear 
pattern.  It was noted that the veteran did not require any 
devices including braces, crutches, cane, or corrective 
shoes.  

Examination of the feet revealed no painful motion, weakness, 
edema, atrophic vasculature, disturbance in circulation, or 
tenderness.  The veteran did not have flatfeet.  There was no 
tenderness appreciated on the plantar surface of the feet.  
There were no claw feet.  There was no hammer toe.  There was 
no pain on motion of the metatarsal heads or dorsiflexion of 
the corresponding ankles or on flexion of all toes.  There 
was no metatarsalgia or hallux valgus.  Hallux ridigus was 
also not present and the veteran was not required to wear 
arch supports, foot supports, or corrective shoes.  Left foot 
X-rays were interpreted to reveal prosthetic changes 
involving the third, fourth, and fifth IP joints, diffuse, 
and second distal interphalangeal joints.  X-rays of the 
right foot were interpreted to reveal arthritic changes 
involving the second, third, fourth, and fifth distal 
interphalangeal joints.  The diagnoses included subjective 
tenderness and arthritic changes involving the second distal 
interphalangeal joints in the left foot and third, fourth, 
and fifth interphalangeal joints diffusely in the left foot.  
The same was found on the right foot.  

The November 2002 rating decision continued to find that a 
rating in excess of 10 percent was not warranted due to the 
lack of any symptoms required for a higher rating under 
Diagnostic Code 5276.

A private treatment record from December 2002 reflects that 
the veteran's complaints included some "cramps and pain in 
his mid-foot" in the plantar portion of the heel extending 
into the mid-arch, which had been diagnosed previously as 
plantar fasciitis and DJD in the past.  He now presented for 
prescription orthotics.  Orthopedic examination revealed pain 
with palpation of the plantar center portion of the heels 
extending into the fascia.  Otherwise ankle joint 
dorsiflexion was 8 to 10 degrees, and plantar flexion, 
normal.  Subtalar joint revealed 30 degrees of inversion, 4-6 
degrees of eversion.  There was evidence of a nodular area 
overlying the mid-foot, and slight crepitus in the mid-tarsal 
areas.  The assessment included plantar fasciitis/DJD by 
history.  The veteran was casted for orthotics.

January 2006 VA orthopedic examination revealed that the 
veteran reported that he had had painful feet since the 
military.  They were symptomatic with weightbearing.  He 
noted that he used inserts but with questionable relief.  He 
denied any kind of incapacitating episodes because of his 
feet.  Examination revealed mild flattening of the 
longitudinal arch on the right.  There was tenderness over 
the arch bilaterally.  There was also tenderness over the 
left heel, where there was callus formation laterally of 1.5 
by 1 centimeters, and then 2 small, 3 millimeter calluses, 
all of which were tender.  There was also a small callus of 
.5 centimeters at the base of the left fifth toe, nontender.  
There was no callus formation on the right.  There was no 
tenderness over the Achilles tendon and a slight valgus 
deviation of the right ankle with no deviation of the left 
ankle on standing.  Normal pulses were noted in the feet and 
there were no other skin changes present.  The toes were 
unremarkable bilaterally.  X-rays were interpreted to reveal 
mild pes planus and DJD right first MTP joint.  The 
impression included chronic plantar fasciitis, bilateral, 
symptomatic, with mild pes planus, right, and callosities, 
left, and degenerative arthritis of the right first MTP 
joint, without functional loss secondary to pain, fatigue, 
weakness, or lack of endurance.  

Rating Criteria and Analysis

Service connection for bilateral foot strain was established 
by a March 2000 rating decision, which assigned a 10 percent 
rating, effective from September 1, 2000, by analogy under 
Diagnostic Code 5276 for pain and manipulation on use of the 
feet.  In order to determine entitlement to a higher rating 
for this disability, the Board will consider the criteria of 
Diagnostic Code 5276 and other potentially applicable 
diagnostic codes.

A 20 and 30 percent rating is provided for unilateral and 
bilateral severe acquired flatfoot, respectively, 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 30 and 50 percent rating is 
provided for unilateral and bilateral pronounced acquired 
flatfoot characterized by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

In its review of the evidence, the Board notes that the 
veteran's most significant service-connected symptoms consist 
of a tender left heel, chronic plantar fasciitis, bilateral, 
symptomatic, with mild pes planus, right, and several small 
callosities, left, without functional loss secondary to pain, 
fatigue, weakness, or lack of endurance.  Thus, while there 
is evidence of subjective complaints of pain on use, marked 
deformity has not been shown, swelling on use has not been 
noted, and several callosities on the left foot have been 
described as mild.  Moreover, it is noted that the veteran 
has been assigned a separate 10 percent rating for plantar 
warts of the feet.  Consequently, the Board finds that the 
veteran's symptoms do not more nearly approximate the 
symptoms required for a finding of severe flatfeet and a 30 
percent rating under Diagnostic Code 5276.  Although there is 
evidence that the veteran has used heel inserts for his 
bilateral foot disability without much relief, since his 
disability has not been manifested by any of the other 
symptoms required for the maximum rating under Diagnostic 
Code 5276, a preponderance of the evidence is also against 
entitlement to a 50 percent rating.

As for other potentially applicable codes, the Board notes 
that as a result of the lack of evidence of claw foot or 
nonunion or malunion of the tarsal bones, a higher rating is 
also not warranted under either Diagnostic Codes 5278 or 
5283.  In addition as the veteran is already in receipt of a 
10 percent rating for his bilateral foot strain, a higher 
rating would not be available under Diagnostic Codes 5277, 
5279, 5280, 5281, and 5282 since, even if applicable, these 
codes do not provide for more than a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5277, 5279, 5280, 5281, 
5283 (2006).

Finally, the Board has also considered Diagnostic Code 5284 
which would provide a 10 percent rating for moderate foot 
injury residuals, a 20 percent rating for moderately severe 
foot disability and a 30 percent rating for severe foot 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  
However, the Board finds that the veteran's tender left heel, 
chronic plantar fasciitis, bilateral, symptomatic, with mild 
pes planus, right, and several small callosities, left, 
without functional loss secondary to pain, fatigue, weakness, 
or lack of endurance is not consistent with moderate foot 
disability; accordingly, the requirements for even a 
compensable rating for either foot would not be satisfied in 
the instant case.  38 C.F.R. § 4.31.  The Board would further 
note that there is no evidence of lost motion in the joints 
of the foot that have been related to the veteran's bilateral 
foot strain and thus, there is no additional uncompensated 
motion that can form the basis of a higher rating based on 
the veteran's subjective reports of pain under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's bilateral foot strain.  

III.  Osteoarthritis of the Lumbar Spine

Background

The history of this disability shows that service connection 
for osteoarthritis of the lumbar spine was also granted by 
the March 2000 rating decision, with a 20 percent rating 
assigned effective from September 1, 2000.  This rating was 
assigned pursuant to former Diagnostic Code 5292 which 
provided such a rating for moderate limitation of motion of 
the lumbar spine.  The RO concluded that the veteran's 
limitation of motion was not entitled to a higher rating 
under this or other potentially applicable diagnostic codes 
such as former Diagnostic Codes 5285, 5295 and 5293.

VA fee-basis examination of the lumbar spine in June 2002 was 
found to be unremarkable, but the examiner did state there 
was evidence of radiation of pain on movement of the lumbar 
spine on flexion and right rotation.  However, there was no 
tenderness and no evidence of muscle spasm.  Straight leg 
raising was also negative and there was no evidence of 
radiculopathy.  Flexion was to 90 degrees with pain at 90 
degrees, extension was to 35 degrees, right and left lateral 
motion was to 40 degrees, right rotation was to 25 degrees 
with pain at 25 degrees, and left rotation was to 35 degrees.  
The examiner stated that range of motion of the lumbar spine 
was additionally affected by pain, but not fatigue, weakness, 
lack of endurance, or incoordination.  There was no ankylosis 
of the spine.  Neurological examination revealed negative 
findings.  

The November 2002 rating decision continued to deny the claim 
on the basis that a higher rating was still not warranted 
under the previously noted rating criteria.  

VA treatment records from May 2004 reflect that the veteran 
complained of back pain that reportedly felt like back 
spasms.  

A November 2004 supplemental statement of the case noted that 
there was also no basis to warrant a rating in excess of 20 
percent for the veteran's back disability under the new 
rating criteria for spine disabilities.

A VA treatment record from the end of February 2005 reflects 
that the veteran reported lower back pain, and that he had 
difficulty raising from a sitting position.  

A March 2005 X-ray of the lumbar spine was interpreted to 
reveal negative findings.

May 2005 private magnetic resonance imaging (MRI) of the 
lumbar spine was interpreted to reveal an impression of mild 
bilateral neuroforaminal stenosis and minimal acquired spinal 
stenosis at L4-5 secondary to broad-based annular disc bulge 
and facet hypertrophy, mild central annular disc bulge at L5-
S1, with no significant encroachment upon the spinal canal or 
neuroforamina, and mild degenerative disc disease (DDD) at 
L4-5.

A VA treatment record from July 2005 reflects that there was 
slight tenderness in the lumbar area to palpation and 
decreased range of flexion motion particularly.  

A VA treatment record from September 2005 reflects that the 
veteran continued to have low back pain and wanted to 
increase his medications for sciatic pain.  

A VA treatment record reflects that the veteran presented 
complaining of sciatica he had recently begun having in the 
left leg.  The assessment was sciatica and chronic low back 
pain.  

A private medical statement from December 2005 reflects the 
examiner's opinion that the veteran had limited motion in the 
lumbar spine that was worsening over time.  

January 2006 VA orthopedic examination revealed that the 
veteran reported that his low back pain was non-radiating 
until about four months earlier, when he initially 
experienced pain radiating into the right leg.  This 
resolved, but in the last several weeks, he had low back pain 
radiating into the left leg.  A Kenolog injection in December 
2005 reportedly did not provide relief.  The veteran 
identified various activities that were limited because of 
his low back problems.  The veteran denied any incapacitating 
episodes of pain in the spine.  The results of recent MRI 
were noted.  Examination of the spine revealed normal spinal 
curvature.  There were complaints of tenderness to punch in 
the lumbar vertebrae.  There was also tenderness in the 
paravertebral vertebrae but no spasm.  Positive straight leg 
raising was noted on the left but not the right.  There was 
limitation of flexion to 60 degrees, with complaints of pain 
at any forward flexion, hyperextension to 15 degrees with 
pain, left lateral flexion to 20 degrees with pain, and right 
flexion to 15 degrees, with pain.  Rotation was to 20 degrees 
bilaterally with pain.  The impression included DDD, lumbar 
spine, with degenerative arthritis, symptomatic, with 
limitation of motion and left nerve root irritation.  
Functional loss was moderate secondary to pain, with 
repetitive use, and functional loss was moderately severe 
secondary to pain.  There was no fatigue, weakness, lack of 
endurance, or incoordination.  There was a history of 
increased limitation of motion with repetitive movement that 
could not be confirmed on examination.

January 2006 VA neurological examination revealed a diagnosis 
of lumbosacral spine DDD with S1 radiculopathy affecting the 
left lower extremity.  In terms of the nerve affected, the 
veteran was found to give the manifestation consistent with 
S1 nerve root damage most likely due to a bulging or 
herniated lumbar disc.  This was found to be related to his 
lumbar disc disease.  The veteran was noted to have described 
two episodes in the last 12 months when he was incapacitated.  
The examiner noted that a February 2006 electromyogram (EMG) 
supported this diagnosis.

A February 2006 VA EMG was interpreted to reveal some changes 
of acute and chronic denervation-renervation in the left 
lower extremity.  The study was interpreted to reflect 
electrophysiologic evidence of acute/chronic lower lumbar 
spine radiculopathy (S1).

Rating Criteria and Analysis

As was noted previously, service connection for 
osteoarthritis of the lumbar spine was established by a March 
2000 rating decision, which assigned a 20 percent rating, 
effective from September 1, 2000, under former Diagnostic 
Code 5292 for limitation of lumbar spine motion with pain and 
no objective findings of neurological deficit under former 
Diagnostic Code 5293.  The Board is in agreement with the 
application of former Diagnostic Code 5292, and finds that 
the evidence does not warrant a rating higher than 20 percent 
for the veteran's osteoarthritis of the lumbar spine.

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5292, but finds that it does not result in higher than a 20 
percent rating based on the various VA orthopedic 
examinations.  More specifically, the Board finds that the 
limitation of lumbar motion noted on June 2002 VA examination 
demonstrated almost full range of motion with pain at the 
extremes of motion, which the Board finds clearly 
inconsistent with greater than moderate limitation of lumbar 
motion under former Code 5292.  Lumbar range of motion 
findings at the veteran's more recent examination in January 
2006, while demonstrating more limited movement with pain, 
still indicate flexion to 60 degrees, 15 degrees of 
extension, 20 degrees of left lateral flexion, 15 degrees of 
right lateral flexion, and 20 degrees of rotation, which are 
still found to be consistent with not more than moderate 
limitation of motion under former Diagnostic Code 5292, with 
the examiner unable to conclude that the functional 
limitation due to pain was more than moderate in degree.  The 
Board also does not find that such limitation is consistent 
with severe limitation of lumbar motion, severe or more than 
severe attacks of intervertebral disc syndrome, or enough 
findings of severe lumbosacral strain to warrant a higher 
rating under former Diagnostic Codes 5292, 5293, and 5295.  
The Board also notes that pain would already be contemplated 
in the currently assigned 20 percent rating under former 
Diagnostic Code 5292, where results have indicated that 
flexion is still as much as 60 degrees.  

In addition, since arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating for the 
veteran's service-connected lumbar spine disability.

Having established that the veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293, and 5295, the Board will further examine whether 
any of the recent revisions to the rating criteria for the 
spine will entitle the veteran to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician 
(even if the Board were to accept the veteran's recent 
statements as to two incapacitating episodes over the past 12 
months as sufficient evidence of bed rest prescribed by a 
physician, he has not characterized incapacitating episodes 
of a duration that would be consistent with a 40 percent or 
higher rating under the new criteria), and the veteran's 
orthopedic disability may be assessed at 20 percent based on 
limitation of motion that is mechanical in nature.  However, 
while there is now diagnostic evidence of disc disease, the 
veteran's S1 radiculopathy, left lower extremity, has now 
been rated separately as 10 percent disabling and to further 
consider neurological lumbar symptoms would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2006).  Therefore, 
the Board finds that there is no basis to assign a higher 
rating under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  In addition, while a higher 
rating is available for flexion limited to 30 degrees or 
less, as was noted above, such limitation has not been 
indicated.  Moreover, intervertebral disc syndrome is now 
rated by the higher evaluation of a combination of orthopedic 
disability with other service-connected disabilities or a 
combination of incapacitating episodes and other service-
connected disabilities, and the Board finds that for the same 
reasons noted above, a higher rating would not be warranted 
based on incapacitating episodes.

In summary, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine pursuant to all applicable 
rating criteria.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
foot strain is denied.

Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the lumbar spine is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


